DETAILED ACTION
Response to Applicant’s Remarks
Applicant’s argument and remarks, filed on 06/23/2022, are acknowledged, and have been fully considered.
Double Patenting
Terminal Disclaimer filed on 08/22/2022 has been approved.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowed:
Please see the reason cited, on pages 8-9 of the remarks, by applicant filed on 06/23/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagata (U.S. 20080250494) discloses when a user presses down the operation key 503, an image of document captured with the use of the scanner function of the MFP 1 is transmitted to the MFP 6 of the Tokyo office, and the MFP 6 is instructed to print out the image. 
Lee (U.S. 20060282673) discloses if the user selects all the transmission addresses (Operation 160), the document is scanned (Operation 170), and the scanned document is transmitted to the selected addresses (Operation 180). After completing the transmission of the scanned document, the addresses to which the scanned document is transmitted are again stored in the recently transmitted address list (Operation 190). 
Nerayoff et al. (U.S. 20190050634) disclose the license plate lookup and followup submodule may be configured to make an API call to a license plate database to retrieve the mailing address for a registered owner of a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/27/2022